DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 04 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner and that examiner has not provided any indication that the content of the claims interpreted in light of the specification was considered.  This is not found persuasive because the traversal is on the ground(s) that the previous Office Action did not establish an undue search burden of the claims as specified by MPEP 803. This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set .
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 January 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation "final container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to recite “molded container”?

Regarding claim 5, the phrase “has improved gas barrier performance without requiring active O2/CO2 gas barrier additives” renders the claim indefinite because it is unclear what is meant by this. Improved compared to what, and to what degree?
Regarding claim 6, claim 6 recites the limitation "low viscosity component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Does applicant meant to recite “low intrinsic viscosity (IV) polyethylene terephthalate (PET)”?
Regarding claim 6, the phrase “wherein the low viscosity component is confined to one or more discrete or semi-discrete layers which comprise an overall multilayer container structure” renders the claim indefinite because it is unclear what is meant by this.  Since the component is part of a blend as required by claim 1, it could not be in a separate layer.  For purposes of this office action, examiner interprets this to mean that the polymer composition forms a layer of a multilayer container.
Regarding claim 6, the phrase “semi-discrete layers” renders the claim indefinite because it is unclear what is meant by “semi-discrete” and how discrete the layer must be to be considered “semi-discrete”.
Regarding claim 6, the phrase “overall multi-layer structure” renders the claim indefinite because it is unclear what is meant by “overall”.
Regarding claim 7, claim 7 recites the limitation "final container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Does applicant mean to recite “molded container”?

Regarding claim 8, the phrase “essentially unchanged over time” renders the claim indefinite because it is unclear what is meant by this and how unchanged must the properties be in order to be considered “essentially” unchanged and over how much time.  
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase “that is fully compatible with the existing PET recycling streams as defined by the Association of Plastics Recyclers (APR) Critical Guidance” renders that claim indefinite because it is unclear what is required of the container in order to be compatible with this limitation.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 2003/0087030 A1) in view of Yates, III et al. (US 5,008,333).

Hama does not disclose that the high intrinsic viscosity PET has a solution IV between about 0.65 and about 1.30 dL/g and the low intrinsic viscosity PET has a solution IV of 0.55 dL/g or less.
Yates, III discloses recycled bottle grade PET having an IV of 0.52 dL/g and virgin PET having an IV of 0.95 dL/g (C13/L35-45).
Hama and Yates, III are analogous art because they both teach about containers comprising PET.  It would have been obvious to one of ordinary skill in the art to use the recycled bottle grade PET and virgin PET of Yates, III as the low and high IV PET of the container of modified Hama because they are known in the art and conventionally available. Doing so would amount to nothing more than a use of a known material for its intended use in a known environment to accomplish entirely expected result. 
Regarding claim 3, while modified Hama discloses the high viscosity PET has an IV of 0.95, it is the examiner’s position that this falls within the scope of “about 0.90”.  Alternatively, it is apparent, that the instantly claimed IV and that taught by modified Hama are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the IV disclosed by modified Hama and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the IV, it therefore would have been obvious to one of ordinary skill in the art that the IV disclosed in the present claims is but an obvious variant of the IV disclosed in modified Hama, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 4, although modified Hama does not disclose that the composition is prepared either during melt-phase or solid-phase resin manufacture, or re-extruded and re-pelletized, or dry blending during preparation for or during container manufacture as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed is prepared either during melt-phase or solid-phase resin manufacture, or re-extruded and re-pelletized, or dry blending during preparation for or during container manufacture and given that modified Hama meets the requirements of the claimed container, modified Hama clearly meets the requirements of present claim 4.
Regarding claim 6, given that the polymer composition forms a layer of a multilayer container (abstract), it is the examiner’s position that modified Hama meets the limitations of claim 6.
Regarding claims 5, and 7-9, while modified Hama does not specifically disclose that the container has improved gas barrier performance without requiring active O2/CO2 gas barrier additives or that the container has a reduced tendency to delaminate or separate or that the gas barrier properties of the container remain essentially unchanged over time by ambient conditions, such as moisture or temperature or that the container is fully compatible with the existing PET recycling streams as defined by the Association of Plastics Recyclers (APR) Critical Guidance, given that the container of modified Hama is identical to the instantly claimed container, it is the examiner’s position that it will intrinsically exhibit these properties.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 2003/0087030 A1) and Yates, III et al. (US 5,008,333), as applied to claim 1 above, in view of Schmidt et al. (US 2002/0037377 A1).

Schmidt discloses a commercially available bottle grade PET having an IV of about 0.80 dL/g ([0151]).
Modified Hama and Schmidt are analogous art because they both teach about containers comprising PET.  It would have been obvious to one of ordinary skill in the art to use the virgin PET of Schmidt as the high IV PET of the container of modified Hama because they are known in the art and conventionally available. Doing so would amount to nothing more than a use of a known material for its intended use in a known environment to accomplish entirely expected result. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C YAGER/           Primary Examiner, Art Unit 1782